J-S55001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DIANESE CONNOR                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    COREY L. HARRIS                            :
                                               :
                       Appellant               :   No. 643 WDA 2020

                 Appeal from the Order Entered June 11, 2020
       In the Court of Common Pleas of Erie County Domestic Relations at
                            No(s): NS201001541


BEFORE:      BOWES, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                                 FILED: APRIL 9, 2021

        Corey L. Harris (“Father”) appeals pro se from the order that ratified an

interim child support order that denied his motion to modify his monthly child

support obligation of $457.71 plus $45.00 arrears for his daughter. We affirm.

        On September 2010, Dianese Conner (“Mother”) filed a complaint for

support in relation to the child, who was born in August 2010. For several

years, Father had no child support obligation because he was deemed to have

zero earning capacity.       However, as of the time of the petition that is the

genesis of this appeal, Father’s monthly child support obligation was

determined to be $457.71, based upon his net monthly oncome of $1,990.57.

On June 29, 2020, Father filed a petition for modification, alleging a loss of


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S55001-20


income and complaining that Mother does not permit him to contact his

daughter. Following an evidentiary hearing before a conference officer, the

trial court entered an interim order denying Father’s motion for modification.

Father filed a timely request for a de novo hearing, and following argument

on June 9, 2020, the trial court entered the above-referenced order adopting

the interim order denying Father’s petition for modification.

        This timely appeal followed. The trial court did not order Father to file

a concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925.

        At the outset, we note that Father has waived all appellate issues due

to the deficiencies in his appellate brief. Pursuant to Pa.R.A.P. 2111(a),

        The brief of the appellant, except as otherwise prescribed by these
        rules, shall consist of the following matters, separately and
        distinctly entitled and in the following order:

        (1) Statement of jurisdiction.

        (2) Order or other determination in question.

        (3) Statement of both the scope of review and the standard of
        review.

        (4) Statement of the questions involved.

        (5) Statement of the case.

        (6) Summary of argument.

        (7) Statement of the reasons to allow an appeal to challenge the
        discretionary aspects of a sentence, if applicable.

        (8) Argument for appellant.


                                         -2-
J-S55001-20


      (9) A short conclusion stating the precise relief sought.

      (10) The opinions and pleadings specified in Subdivisions (b) and
      (c) of this rule.

      (11) In the Superior Court, a copy of the statement of errors
      complained of on appeal, filed with the trial court pursuant to Rule
      1925(b), or an averment that no order requiring a statement of
      errors complained of on appeal pursuant to Pa.R.A.P. 1925(b) was
      entered.

Pa.R.A.P. 2111.

      Father’s brief is wholly deficient insofar as he does not include any of

the requirements set forth in Pa.R.A.P. 2111 and he makes nonsensical

allegations concerning, inter alia, gender discrimination, kickback schemes,

illegal conspiracies, and civil rights violations by the trial court, whom Father

asserts illegally represented the plaintiff. See Father’s brief at 1-3. As the

substantial deficiencies in Father’s brief prevent meaningful appellate review,

the appeal is subject to being quashed or dismissed pursuant to Pa.R.A.P.

2101 (“[I]f the defects are in the brief or reproduced record of the appellant

and are substantial, the appeal or other matter may be quashed or

dismissed.”).

      Critically, however, Father’s brief also lacks any distinct legal argument,

citation to authorities, or references to the record pursuant to Pa.R.A.P.

2119(a)-(c). As we previously explained, “where an appellate brief fails to

provide any discussion of a claim with citation to relevant authority or fails to

develop the issue in any other meaningful fashion capable of review that claim

is waived.” In re W.H., 25 A.3d 330, 339 n.3 (Pa.Super. 2011). Accordingly,

                                      -3-
J-S55001-20


to the extent that we can fashion a lucid claim from Father’s brief, that

contention is waived.

      Although we recognize that Father is proceeding pro se in this matter,

his status as a pro se litigant does not alter our determination or relieve him

of his responsibility to properly raise and develop appealable claims. As we

reiterated in Smathers v. Smathers, 670 A.2d 1159, 1160 (Pa.Super. 1996)

(cleaned up),

      While this court is willing to liberally construe materials filed by
      a pro se litigant, we note that appellant is not entitled to any
      particular advantage because he lacks legal training. As our
      Supreme Court has explained, any layperson choosing to
      represent himself in a legal proceeding must, to some reasonable
      extent, assume the risk that his lack of expertise and legal training
      will prove his undoing.

      Accordingly, for the foregoing reasons, we conclude Father has waived

all issues on appeal. As Father failed to establish any basis to disturb the child

support order, no relief is due.

      Order affirmed.

      Judge Colins joins the memorandum.

      Judge McCaffery concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/9/2021

                                      -4-